Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they have elements shown in cross section which are not properly crosshatched.  Insulating members shown in cross section should be properly crosshatched.   See Figures 10 – 14, 16, 21 – 23.  It is brought to applicant’s attention that the conventional crosshatch for insulating members shown in cross section consists of lines of two different thicknesses alternatively disposed. See MPEP 608.02.  

    PNG
    media_image1.png
    35
    156
    media_image1.png
    Greyscale

Furthermore, in at least some of the figures there are portions which are omitted and thus not shown in cross-hatch at all. For instance, dielectric 192 is not illustrated in Figures 13 – 18. 
Furthermore, Figure 1 shows two views but does not properly label the views using separate figure numbers. See 37 C.F.R. 1.84(u)(1). These views should be labeled separately and be discussed in the written specification separately. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claims 7, 9, and 16 – 19 are objected to because of the following informalities: 
In claim 7, line 2, “the connector body” lacks antecedent basis.
In claim 9, line 2, “is produced” appears to be extraneous language.
In claim 16, line 3, “the connector body” lacks antecedent basis.
In claim 17, line 2, “the connector body” lacks antecedent basis.
In claim 18, line 3, “the connector body” lacks antecedent basis.
In claim 19, line 3, “the friction fit” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 – 9, 10 – 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,633,765 (“Natoli”).
Regarding claim 6, Natoli discloses a grounding device for an RF connector to electrically ground a coaxial cable (2000), comprising:
a driver(2024)  having a central bore for receiving the prepared end of the coaxial cable (see the end of 2000 entering the center of 2024, Fig. 84); 

a spring clamp (assembly of 2022 and portion 2060 and 2056) having split ring washer (2022, see Fig. 77) defining a bore for receiving the prepared end of the coaxial cable (see the cable entering 2022, Fig. 80) and interposing the driver and the contact ring (2022 is between a portion of 2024 and a portion of the identified ring), the spring clamp including an annular ring having a shouldered flange at one end and the split ring washer integrated with the other end (portion 2060 is a shouldered flange at a left end, and 2060 is at a right end); wherein upon delivering (col. 3, lns. 37 – 44) a compressive clamping force to a compression cap (2104), the split ring washer is captured between adjacent peaks of an outer conductor of the RF connector (see 2022 between peaks of outer conductor 2004, Fig. 85).
Regarding claim 7, Natoli discloses wherein the contact ring (2056) is configured to produce a friction fit between a connector body (2024, which is a body forming a part of a clamp connector) and itself (portion 2056) to compressively couple the grounding device to the connector (see col. 31, lns. 65 – 67).
Regarding claim 8, Natoli discloses wherein the contact ring is configured to produce a friction fit between the spring clamp and itself to compressively couple the grounding device to the connector (see the washer against the wall 2058, Fig. 85).
Regarding claim 9, Natoli discloses wherein the contact ring (2056) is configured to produce a friction fit is produced between the driver (2024) and itself to compressively couple the grounding device to the connector (see col. 31, lns. 65 – 67).
Regarding claim 11, Natoli discloses wherein the driver of the grounding device defines a first diameter dimension for receiving a compliant jacket of the coaxial cable and a second diameter dimension for receiving the adjacent peaks of the outer conductor of the RF connector (the driver has a larger diameter groove at the right end for receiving the jacket, and a smaller diameter groove at the left end receiving the outer conductor, see Fig. 84).
Regarding claim 12, Natoli discloses wherein the aperture of the contact ring (2056) defines a third diameter dimension for receiving a dielectric core of the coaxial cable (the inner wall of 2056 has a third diameter and receives 2006).
Regarding claim 13, Natoli discloses wherein the contact ring (portion 2056 and 2060) defines a fourth diameter dimension which generates an annular surface opposing a forward end of the outer conductor of the RF connector (the rightward facing surface of 2060 defines an annular flange surface which has a diameter and which is opposite 2004e, see Fig. 85).
Regarding claim 14, Natoli discloses wherein the aperture of the contact ring defines a fifth diameter dimension produced by an annular sleeve which faces axially toward a friction end cap of the RF connector (the aperture of the contact ring creates wall portion 2056 which has an outer cylindrical wall with a fifth diameter dimension, this wall portion is shaped like an annular sleeve and the rightmost end wall of this sleeve, seen near the end of lead line for numeral 2056 in Fig. 81, presents a face that faces rightward along an axial direction of the RF connector and which faces the end cap 2104 as seen in Fig. 88).
Regarding claim 15, Natoli discloses a method to facilitate electrical grounding of an RF connector, comprising the steps of:
configuring a grounding device (2020 and 2022) to include
a driver (2024) having a central bore for receiving the prepared end of the coaxial cable (see the end of 2000 entering the center of 2024, Fig. 84);
a contact ring (portion 2056) having an aperture for receiving the prepared end of the coaxial cable (see the cable entering the identified portion, Figs. 84-85);
a spring clamp (assembly of 2022 and portion 2060 and 2056) having split ring washer (2022, see Fig. 77) defining a bore for receiving the prepared end of the coaxial cable (see the cable entering 2022, Fig. 80) and interposing the driver and the contact ring (2022 is between a portion of 2024 and a portion of the identified ring), and

Regarding claim 16, Natoli discloses producing a friction fit connection between the contact ring and the spring clamp when clamping the compression cap to a connector body (see the washer against the wall 2058, Fig. 85).
Regarding claim 17, Natoli discloses producing a friction fit connection between the contact ring (2056) and a connector body (2024, which is a body forming a part of a clamp connector) when clamping the compression cap to the connector body (see col. 31, lns. 65 – 67).
Regarding claim 18, Natoli discloses producing a friction fit connection between the driver (2024) and the contact ring (2056) when clamping the compression cap to a connector body (see col. 31, lns. 65 – 67).
Regarding claim 20, Natoli discloses receiving a compliant jacket (2010) of the coaxial cable (2000) through a first diameter dimension of the driver (the jacket enters a right end of the driver structure to is secured to a recessed groove in the aft end of 2104, see Fig. 84 and col. 33, lns. 37 – 41); and receiving the split ring washer (2022) between adjacent peaks of the outer conductor (2004) of the RF connector (see Figs. 81 and 85).

Allowable Subject Matter
Claims 1 – 5 are allowed.
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 1, the prior art does not disclose or suggest the claimed RF connector comprising a connector body; a coupler; and a compression cap defining a bore for receiving the prepared end of the coaxial cable and the aft end of the connector body; and a grounding device defining a driver, a contact ring and a spring clamp disposed therebetween, the driver having a bore for receiving the prepared end of the coaxial cable and engaging the aft end of the compression cap, along with the remaining elements of the claim.
Regarding Claim 10, the prior art does not disclose or suggest the claimed grounding device, comprising a driver; a contact ring; and a spring clamp having split ring washer, including wherein the spring clamp defines an annular ring having a shouldered flange and wherein the contact ring abuts the shouldered flange to compressively engage the split ring washer to produce the friction fit, along with the remaining elements of the claim.
Regarding Claim 19, the prior art does not disclose or suggest the claimed method to facilitate electrical grounding of an RF connector, including wherein the spring clamp defines an annular ring having a shouldered flange and wherein the contact ring abuts the shouldered flange to compressively engage the split ring washer to produce the friction fit, along with the remaining elements of the claim.
Natoli discloses a cap and driver, but does not disclose the driver engaging the aft end of the cap. Montena (US Pat. 8430688) discloses a RF connector with a split ring washer 130, but the washer is not captured by outer corrugations of an outer conductor and does not have a flange. Islam discloses a RF connector with a driver and spring clamp assembly.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/renee s luebke/            Supervisory Patent Examiner
Art Unit 2833